Citation Nr: 1514660	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes ensuring that any VA medical examination or opinion obtained in connection with a claim for service connection is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An opinion is adequate when it permits fully informed adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The Veteran's entire medical history thus must be considered and all underlying factual premises must be accurate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).   

Upon review of the September 2010 examination report, the Board finds that it is inadequate for adjudication.  The examiner noted that the Veteran was treated for only a "right" knee injury in service.  That finding is unclear.  Specifically, the Veteran was seen in August 1966 for a history of "right" knee injury two months earlier and two weeks ago for re-injury.  He had been using a splint for the past two weeks.  Yet, when he was seen by the orthopedic clinic one day later, there are multiple references to a "left" knee injury and related problems, to include an impression that the Veteran had a probable torn medial meniscus.  It certainly more than plausible that the originally identified "right" knee injury was describing the later examined "left" knee.  Put another way, the Board finds that there is sufficient evidence that suffered an injury to his left knee in service.

In view of the foregoing, the Board is unable to adjudicate the issue on appeal at this time without first reconciling the contradiction in the evidentiary record described above.  The remedy is to remand the case to the agency of original jurisdiction so that an addendum opinion addressing this matter may be obtained.  Moreover, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. VA treatment records from July 2011 to the present should be obtained.  After requesting any necessary releases, all treatment records from identified private medical providers should be requested.  

If requested treatment records, whether VA or private, ultimately are not received or are received but are incomplete, next notify the Veteran and his representative pursuant to established procedure.  Document the paper or electronic claims file claims as appropriate in this regard. 

2. After completing the above, return the Veteran's claims file should to the VA examiner who examined the Veteran in September 2010, if available; otherwise to another appropriate clinician.  After reviewing the claims file, the clinician should provide an addendum opinion to the previous nexus opinion of September 2010, addressing whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's current left knee disability, to include degenerative joint disease, is related to his military service. 



The examiner must address the clinical significance, if any, of the Veteran's in-service left knee injury, assessed as probable torn medial meniscus, dated in August 1966.   

A detailed rationale for the requested addendum opinion shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or because he/she has exhausted the limits of current medical and psychiatric knowledge in providing an answer to that particular question.

3. After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for left knee degenerative joint disease based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

